                  Case 1:19-cr-00566-LTS Document 60
                                                  59 Filed 05/11/20
                                                           05/09/20 Page 1 of 1
                                                  U.S. Department of Justice
        [Type text]
                                                              United States Attorney
                                                              Southern District of New York
                                                              The Silvio J. Mollo Building
                                                              One Saint Andrew’s Plaza
                                                              New York, New York 10007


                                                              May 9, 2020

        BY ECF

        The Honorable Laura Taylor Swain
        United States District Judge
        Southern District of New York                                  MEMO ENDORSED
        500 Pearl Street
        New York, New York 10007

                 Re:     United States v. Ricardo Fabian, 19 Cr. 566 (LTS)

        Dear Judge Swain:

                The Court has scheduled this case for a status conference on May 14, 2020, at 2:00 p.m.
        Since the last status conference in this case, the parties have engaged in disposition discussions,
        and those discussions are ongoing and are expected to progress in the coming weeks. Additionally,
        due to the COVID-19 pandemic and the need to take precautions to prevent the spread of disease,
        the parties agree that an in-person status conference is not appropriate at this time. Accordingly,
        the parties jointly respectfully request that the Court adjourn the status conference by
        approximately 45 days.

                Because the purpose of this adjournment is to facilitate disposition discussions among the
        parties, and to protect public health in a time of national emergency, the parties jointly submit that
        the ends of justice served by this continuance outweigh the interests of the defendant and the public
        in a speedy trial, and request that time be excluded under the Speedy Trial Act from May 14, 2020
        to the new date set by the Court. The parties are generally available during that time period.

THE APPLICATION IS GRANTED. THE CONFERENCE IS                 Respectfully submitted,
ADJOURNED TO JUNE 26, 2020 AT 11:30 A.M. THE
COURT FINDS PURSUANT TO 18 U.S.C. § 3161(h)(7)(A)             GEOFFREY S. BERMAN
THAT THE ENDS OF JUSTICE SERVED BY AN EXCLUSION               United States Attorney for
OF THE TIME FROM TODAY’S DATE THROUGH JUNE 26,                the Southern District of New York
2020, OUTWEIGH THE BEST INTERESTS OF THE PUBLIC
AND THE DEFENDANT IN A SPEEDY TRIAL FOR THE
REASONS STATED ABOVE. DE# 59 RESOLVED.
SO ORDERED.                                       By:         ___/s/ Thane Rehn________________
                                                              Thane Rehn
DATED: 5/11/2020                                              Assistant United States Attorney
/s/ Laura Taylor Swain, USDJ                                  (212) 637-2354


        cc: Jesse Siegel, Esq. (via ECF)
